Order entered October            ,   2012




                                              In The
                                     (!tourt of Z(ppta1
                            jf tHU ttrIct of cxa at afta
                                        No. 05-12-00413-CR

                            DOMINIC DWAYNE SIMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-52320-N

                                            ORDER

       The Court ORDERS the trial court to conduct a hearing to determine why appellant’s

brief has not been filed.   In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. App. P. 3 8.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.—Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.
         We OR1)ER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall he reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                      •
                                                                       7
                                                                           c_
                                                             i.   /
                                                   DAVID L. BRIDGES
                                                   JUSTICE